Citation Nr: 1020061	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-11 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

In January 2010, the Veteran testified at a hearing before 
the undersigned at the RO.  A transcript of the hearing has 
been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss is not shown to be related to the Veteran's 
active duty service.

2.  Tinnitus is not shown to be related to the Veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or as a result of active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  Tinnitus was not incurred in or as a result of active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
Sates Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2008.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2008 that fully addressed 
all three notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claims and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO record contains private medical 
records as well as a VA medical examination report.  As will 
be discussed further below, the service treatment records are 
presumed to have been destroyed in a 1973 fire, and the RO 
concluded that they are not available in a memorandum dated 
in June 2008.  The Veteran was afforded an opportunity to 
present evidence and argument at a hearing before the 
undersigned in January 2010.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Analysis 

Initial Matter

The Board notes that the Veteran's service treatment records 
are not on file and were apparently destroyed in a fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

Hearing loss 

The Veteran has current bilateral hearing loss within the 
meaning of VA law and regulations as apparent from an August 
2008 VA audiological examination report, which reflected the 
following audiometric test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
75
70
LEFT
45
55
75
85
95

Speech recognition under the Maryland CNC Test was 94 percent 
on the right and 96 percent on the left.  See 38 C.F.R. 
§ 3.385.

As stated, the service treatment records are absent.  The 
Board, nonetheless, credits the Veteran's assertions 
regarding noise exposure in service, which included a short 
period of combat during service in Korea.

The Veteran contends that his currently diagnosed bilateral 
sensorineural hearing loss is due to noise exposure in 
service and that he was told in service that he had hearing 
loss.

The record contains a February 2008 report of a private 
audiologist.  According to Dr. I. Kirsh, the Veteran reported 
documented hearing loss on separation from service, and he 
currently suffered from moderate to severe sensorineural 
hearing loss bilaterally.  Dr. Kirsh opined that it was 
"more than likely" that the Veteran's hearing impairment 
was acquired during service. 

On August 2008 VA audiological evaluation, the examiner 
indicated that the claims file was reviewed and commented 
that the service treatment records were not available.  The 
February 2008 private audiological opinion was also reviewed.  
Veteran reported that he had complained of hearing loss in 
the left ear following National Guard service in 1949.  He 
attributed the noise to the firing of Howitzers.  The Veteran 
indicated that he was exposed to weaponry noise in service 
and that he had post-service occupational noise exposure.  
Indeed, he was a fireman for 25 years.  There was also 
recreational noise exposure that occurred following service, 
as the Veteran hunted without ear protection.  The Veteran 
recounted a history of left ear drum perforation of unknown 
etiology and a subsequent tympanoplasty in the 1980's.  The 
examiner diagnosed bilateral sensorineural hearing loss of 
varying severity with good speech recognition scores.  The 
examiner essentially opined that there was less than a 50 
percent likelihood that hearing loss was related to service 
because the record contained no evidence of hearing loss 
dated earlier than February 2008, more than 50 years 
following separation from service, because certain otological 
pathologies had their onset only 25 years earlier, and 
because the Veteran was able to function as a fire fighter 
for many years without indicating that hearing loss was 
impeding his job performance.  The examiner concluded that 
the Veteran's current hearing loss was attributable to post-
service otological pathologies and to the aging process.  

The Board notes that additional private records of the Gulf 
Atlantic Hearing Aid Centers dated from April 1998 to 
November 2003 were submitted in April 2009 by the Veteran.  
Those records include graphical representations of 
audiometric data, which neither the RO nor the Board is 
permitted to interpret, see Kelly v. Brown, 7 Vet. App. 471 
(1995).  Those records appear to indicate that hearing aids 
were purchased but do not contain any nexus opinion.    

Initially, the Board wishes to emphasize that it credits the 
Veteran's January 2010 hearing testimony regarding noise 
exposure in service and with respect to perceived hearing 
loss since service.  The Veteran is certainly competent to 
provide evidence as to the presence of hearing loss, which is 
a phenomenon that is readily perceivable by the individual 
suffering from it.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  The Veteran, 
however, is not shown to possess the type of medical 
expertise or equipment that would enable him to provide 
competent testimony regarding the precise level of hearing 
loss from which he has suffered.  As stated, in order for 
hearing loss to qualify as such for VA benefits purposes, it 
must meet the criteria set forth in 38 C.F.R. § 3.385.  The 
Veteran is not qualified to make such findings, and the Board 
cannot credit his assertions regarding the presence of 
qualifying hearing loss since service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

The competent evidence of record reflects no hearing loss 
within the meaning of VA law and regulations before 1998.  

The record contains two competing medical opinions regarding 
the etiology of the Veteran's hearing loss.  The Board must 
weigh the credibility and probative value of the medical 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it 
is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing 
so).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  

In considering the two medical opinions, the Board does not 
credit that of Dr. Kirsh.  Although he is presumably well 
qualified to opine regarding such matters, he failed to 
provide a cogent rationale for his conclusions regarding the 
origins of the Veteran's hearing loss.  Further, he did not 
discuss relevant matters such as the Veteran's post-service 
employment history and recreational activities that involved 
material noise exposure.  He neglected to consider the 
Veteran's post-service otological problems, and he failed to 
discuss whether and to what extent the aging process was 
involved in the Veteran's hearing impairment.  In sum, the 
failure of Dr. Kirsh to provide a basis for his opinion and 
to fully consider the evaluation Veteran's entire relevant 
medical history goes to the weight or credibility of the 
evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  The Court has further recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Because Dr. Kirsh's 
opinion is merely conclusory and without rationale or 
support, that opinion as to the etiology of the Veteran's 
hearing loss has no probative value.  

The VA examiner's opinion is based upon the entire relevant 
medical history, to include noise exposure in service, post-
service noise exposure, post-service otological problems, and 
the Veteran's age.  As such, the Board finds that the VA 
examiner's conclusions are based upon a comprehensive 
assessment of the evidence.  For that reason, it is probative 
of the matter at hand, and the Board will base its decision 
upon it.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).

The VA examiner opined that the Veteran's hearing loss did 
not originate in service.  Because there is no probative 
evidence of a nexus between current hearing loss and service, 
service connection for hearing loss is denied.  38 C.F.R. 
§ 3.303.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Tinnitus

The Veteran's January 2010 hearing testimony suggests that 
tinnitus had its onset in service.  During a VA examination 
in August 2008, he told the examiner that he began to notice 
tinnitus 14 years earlier.

In February 2008, Dr. Kirsh opined that tinnitus originated 
with the onset of hearing loss, which he indicated began in 
service.  Dr. Kirsh based his opinion on assertions of the 
Veteran regarding documented hearing loss in service.

In August 2008, a VA examiner opined that tinnitus was 
unrelated to service.  The examiner indicated, moreover, that 
tinnitus was not associated with the Veteran's hearing loss.  
Rather, the examiner opined that tinnitus was likely due to a 
left tympanoplasty that occurred in approximately 1980.  The 
examiner reached this conclusion because the Veteran 
complained of perceiving tinnitus in the left ear and because 
tinnitus had its onset only a decade and a half prior and 
after the tympanoplasty had taken place.  

For the same rationale expressed above, the Board credits the 
opinion of the VA examiner and not that of Dr. Kirsh.  See 
Evans, 12 Vet. App. at 30; see also Wensch, 15 Vet. App. at 
368 (it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases for 
doing so).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  Gabrielson, 7 Vet. 
App. at 39-40.  

The Board does not credit the opinion of Dr. Kirsh because he 
failed to provide a rationale for his conclusion that 
tinnitus originated with the onset of hearing loss.  As well, 
he did not discuss relevant matters such as the Veteran's 
post-service medical history that included a left 
tympanoplasty, and he did not take into account the fact that 
tinnitus had its onset relatively recently.  In sum, the 
failure of Dr. Kirsh to provide a basis for his opinion goes 
to the weight or credibility of the evidence.  Hernandez-
Toyens, 11 Vet. App. 382.  The Court has further recognized 
that a mere statement of opinion, without more, does not 
provide an opportunity to explore the basis of the opinion.  
Murphy, 1 Vet. App. at 81.  Because Dr. Kirsh's opinion is 
merely conclusory and without rationale or support, the Board 
finds that his findings as to the etiology of the Veteran's 
tinnitus have no probative value.  

The VA examiner's opinion is based upon the entire relevant 
medical history, to include post-service otological problems 
and the post-service left tympanoplasty.  As such, the Board 
finds that the VA examiner's conclusions are based upon a 
comprehensive assessment of the evidence.  For that reason, 
it is probative of the matter at hand, and the Board will 
base its decision on it.  See Prejean, 13 Vet. App. at 448-9 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).

The VA examiner opined that the Veteran's tinnitus did not 
originate in service and that it resulted from a 
tympanoplasty that took place decades following separation.  
Because there is no probative evidence of a nexus between 
current tinnitus and service, service connection for tinnitus 
is denied.  38 C.F.R. § 3.303.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


